            Case 1:18-cv-05601-JSR Document 53 Filed 05/30/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
1---------------------------,
1   WTA TOUR, INC. and STEVE              I
                                                                                       .
                                                                                       '
I                                         I
1   SIMON,                                I
I                                         I
I
:                 Petitioners,
                                          I
                                          l
                                                         18-cv-5601 (JSR)
                                                                                   l
                                                                                   I


I                                         I              ORDER
I                                         I •,
1           -against-                      I       ~
I                                          I
I                                          I
                                                                USDCSDNY
: SUPER SLAM LIMITED and ION               :
I TIRIAC,                                  I                    DOCUMENT
I                                          I
I                                          I                   ELECTRONICALLY FILED
I                                          I
1                 Respondents.             1                   DOC #: _ _--..,.-1----.J.~
L--------------------------~                                   DATE FILED:
                                                         "
                                                        '\ '
    JED S. RAKOFF, U.S.D.J.

            This case involves an arbitration dispute.                   In brief, and as

    relevant to the instant Order, non-party Madrid Trophy Promotion

    (MTP)    filed a lawsuit in Spain- against petitioners.                      Petitioners

    claim that MTP is wholly controlled by respondents, and that the

    Spanish     lawsuit   violated    a   mandatory              arbitration      provision;

    respondents claim they have no control over MTP and had nothing to

    do with the filing of the Spanish lawsuit.

            On December 18, 2018, MTP moved to dismiss the Spanish lawsuit

    without prejudice.      Accordingly,       on January 24,            2019,    this Court

    granted ~he parties'      joint motion to dismiss this action without

    prejudice, and with leave to petitioners to re-file if the Spanish

    lawsuit was reopened.        See ECF No.           41.     Subsequently,     on March 1,

    2019,    MTP moved to withdraw        its motion to dismiss the Spanish




                                               1
         Case 1:18-cv-05601-JSR Document 53 Filed 05/30/19 Page 2 of 2



lawsuit, and the Court accordingly granted petitioners' motion to

reopen on March 29, 2019. See ECF No. 46.
                                                                                                 ..
        Now, MTP has,             again, moved to dismiss the Spanish lawsuit -

in     theory,      for     good     this    time.          The        parties      have    nowl filed· a

proposed order dismissing this action
                                   ;
                                      without prejudice,
                                                     ,,__
                                                                                                  see ECF

No. 52 - which, incidentally, is in clear violation of this Court's

Individual Rule 2(b).

        Because        petitioners          previously            dismissed          this    action,' "a

notice of dismissal operates as an adjudication on the merits."
                                                                       '
                                                              . \.\.
Fed.    R.   Civ.      P.    41 (a) (1) (B). Accordin'gly,                    this action is hereby

dismissed with prejudice, but with leave to either party to move

within 30 days              from the date hereof to reopen the case if the

Spanish      lawsuit         is    reinstantiated.                The       Clerk    of    the   Court   is

directed to close all open entries on the docket of this case.

        SO ORDERED.

Dated:           New York, NY

                 May   lJ,    2019                                         JED S. RAKOFF, U.S.D.J.




                                                     2
